Order entered August 17, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01562-CV

                        QUICK CHANGE ARTIST, LLC, Appellant

                                               V.

                              IRIS T. ACCESSORIES, Appellee

                      On Appeal from the 101st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-12-14118

                                           ORDER
       We GRANT appellee’s August 13, 2015 second motion for an extension of time to file a

brief. Appellee shall file a brief by SEPTEMBER 4, 2014. We caution appellee that no further

extension of time will be granted absent extraordinary circumstances.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE